Opinion issued February 25, 2010 








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-09-01064-CV
____________

JULE BROWNFIELD AND KIM STELTER, Appellants

V.

ADRIAN GARCIA, IN HIS OFFICIAL CAPACITY AS SHERIFF OF
HARRIS COUNTY, TEXAS AND HARRIS COUNTY, TEXAS, Appellee



On Appeal from the 133rd District Court
Harris County, Texas
Trial Court Cause No. 2009-00129



MEMORANDUM  OPINION
	Appellants, Jule Brownfield and Kim Stelter, have filed an unopposed motion
to dismiss the appeal.  No opinion has issued.  Accordingly, the motion is granted,
and the appeal is dismissed.  Tex. R. App. P. 42.1(a)(1).
	All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Alcala and Higley.